

AXALTA COATING SYSTEMS LTD.
AMENDED AND RESTATED
2014 INCENTIVE AWARD PLAN


ARTICLE 1.
PURPOSE
The purpose of the Axalta Coating Systems Ltd. Amended and Restated 2014
Incentive Award Plan (as it may be amended or restated from time to time, the
“Plan”) is to promote the success and enhance the value of Axalta Coating
Systems Ltd. (the “Company”) by linking the individual interests of the members
of the Board, Employees, and Consultants to those of Company shareholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company shareholders. The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.2    “Amendment and Restatement” shall mean the amendment and restatement of
the Plan, as approved by the Board on February 21, 2018, and submitted for the
approval of the Company’s shareholders at the Company’s 2018 Annual General
Meeting of Members.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Applicable Law” shall mean any applicable law, including without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether


1

--------------------------------------------------------------------------------




federal, state, local or foreign; and (c) rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded.
2.5    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalent award, a Stock
Payment award or a Stock Appreciation Right, which may be awarded or granted
under the Plan (collectively, “Awards”).
2.6    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
2.7    “Board” shall mean the Board of Directors of the Company.
2.8    “Cause” shall mean any of the following: (a) if the Holder is a party to
an Award Agreement or an employment, severance or similar agreement with the
Company or any of its affiliates in which the term “cause” is defined, “Cause”
as defined in such agreement and (b) if no such agreement exists, (i) the
Company’s determination that the Holder failed to substantially perform the
Holder’s duties (other than any such failure resulting from the Holder’s
disability), (ii) the Company’s determination that the Holder failed to carry
out, or comply with any lawful and reasonable directive of the Board, the Chief
Executive Officer or Holder’s immediate supervisor, (iii) the Participant’s
conviction, plea of no contest, plea of nolo contendere, or imposition of
un-adjudicated probation for any felony, indictable offense or crime involving
moral turpitude, (iv) the Holder’s unlawful use (including being under the
influence) or possession of illegal drugs on the premises of the Company or any
of its affiliates or while performing the Holder’s duties and responsibilities,
or (v) the Holder’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, violation of Company policies or breach of
fiduciary duty, against the Company or any of its affiliates or employees.
2.9    “Change in Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.9(a)
or 2.9(c)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose


2

--------------------------------------------------------------------------------




election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.9(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d)    The Company’s shareholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b), (c) or (d) with respect to such Award (or portion thereof)
must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) to the extent required by Section 409A.
The Committee or the Board shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.
2.10    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder.
2.11    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee of
the Board, appointed as provided in Section 12.1.


3

--------------------------------------------------------------------------------




2.12    “Common Stock” shall mean the common shares of the Company.
2.13    “Company” shall have the meaning set forth in Article 1.
2.14    “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
2.15    “Director” shall mean a member of the Board, as constituted from time to
time.
2.16    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under the Plan.
2.17    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.18    “Effective Date” shall mean the day prior to the Public Trading Date.
2.19    “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
2.20    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.
2.21    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its then-current shareholders, such as a share dividend, share
split, spin-off, or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding Awards.
2.22    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.23    “Expiration Date” shall have the meaning given to such term in Section
13.1.
2.24    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)    If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are listed, quoted or traded, its Fair Market Value
shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such


4

--------------------------------------------------------------------------------




quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
2.25    “Greater Than 10% Shareholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of shares of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
2.26    “Holder” shall mean a person who has been granted an Award.
2.27    “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
2.28    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
2.29    “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.5.
2.30    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
2.31    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.
2.32    “Option Term” shall have the meaning set forth in Section 5.4.
2.33    “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1.


5

--------------------------------------------------------------------------------




2.34    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals may include, without limitation, the following: (i) net earnings or losses
or adjusted net earnings or losses (in any case either before or after one or
more or none of the following: (A) interest, (B) taxes, (C) depreciation and (D)
amortization) (including for the avoidance of doubt Adjusted EBITDA); (ii) gross
or net sales or revenue or sales or revenue growth; (iii) net income (either
before or after taxes); (iv) adjusted net income; (v) operating earnings or
profit (either before or after taxes); (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on assets (or
net assets); (viii) return on capital (or invested capital) and cost of capital;
(ix) return on shareholders’ equity; (x) total shareholder return; (xi) return
on sales; (xii) gross or net or adjusted profit or operating margin, including
EBITDA margin and EBIT margin (including for the avoidance of doubt Adjusted
EBITDA Margin); (xiii) costs, reductions in costs and cost control measures;
(xiv) expenses; (xv) working capital; (xvi) earnings or loss per share; (xvii)
adjusted earnings or loss per share; (xviii) price per share or dividends per
share (or appreciation in and/or maintenance of such price or dividends); (xix)
regulatory achievements or compliance (including, without limitation, regulatory
body approval for commercialization of a product); (xx) implementation or
completion of critical projects; (xxi) market share; (xxii) sales and sales unit
volume; (xxiii) brand recognition and acceptance; (xxiv) inventory turns or
cycle time; (xxv) market penetration and geographic business expansion; (xxvi)
customer satisfaction/growth; (xxvii) employee satisfaction; (xxviii)
recruitment and maintenance of personnel; (xxix) human resources management;
(xxx) supervision of litigation and other legal matters; (xxxi) strategic
partnerships and transactions; (xxxii) financial ratios (including those
measuring liquidity or activity); and (xxxiii) economic value, any of which may
be measured either in absolute terms or as compared to any incremental increase
or decrease or as compared to results of a peer group or to market performance
indicators or indices.
(b)    The Administrator, in its sole discretion, may provide that one or more
adjustments shall be made to one or more of the Performance Goals. Such
adjustments may include, without limitation, one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any share dividend, share
split, combination or exchange of shares occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments; (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual


6

--------------------------------------------------------------------------------




settlements; (xix) items attributable to expenses incurred in connection with a
reduction in force or early retirement initiative; or (xx) items relating to any
other unusual or nonrecurring events or changes in Applicable Law, accounting
principles or business conditions.
2.35    “Performance Goals” shall mean, for a Performance Period, one or more
goals established by the Administrator for the Performance Period based upon one
or more Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance, the performance of a Subsidiary, division,
business unit, or an individual or as otherwise determined by the Administrator.
2.36    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
2.37    “Performance Stock Unit” shall mean a Performance Award awarded under
Section 9.1 which is denominated in units of value including dollar value of
Shares.
2.38    “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to Form S-8 under the
Securities Act, or any other transferee (other than a third party financial
institution) specifically approved by the Administrator, after taking into
account Applicable Law.
2.39    “Plan” shall have the meaning set forth in Article 1.
2.40    “Prior Plan” shall mean the Axalta Coating Systems Bermuda Co., Ltd.
2013 Equity Incentive Plan, as such plan may be amended from time to time.
2.41    “Prior Plan Award” shall mean an award outstanding under the Prior Plan
as of the Effective Date.
2.42    “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.
2.43    “Public Trading Date” shall mean the first date upon which Common Stock
is listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.
2.44    “Restricted Stock” shall mean Common Stock awarded under Article 7 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.45    “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 8.


7

--------------------------------------------------------------------------------




2.46    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.47    “Shares” shall mean shares of Common Stock.
2.48    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10.
2.49    “Stock Appreciation Right Term” shall have the meaning set forth in
Section 10.4.
2.50    “Stock Payment” shall mean (a) a payment in the form of Shares, or (b)
an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3.
2.51    “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
2.52    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.53    “Termination of Service” shall mean:
(a)    As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without Cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service as an Employee or Non-Employee
Director with the Company or any Subsidiary.
(b)    As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service as a Consultant or Employee with the Company
or any Subsidiary.
(c)    As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service as a Consultant or
Non-Employee Director with the Company or any Subsidiary.


8

--------------------------------------------------------------------------------




The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for Cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to adjustment as provided in Sections 3.1(b) and 13.2, the
aggregate number of Shares which may be issued or transferred pursuant to Awards
under the Plan is 23,755,000. From and after the Effective Date, no future
awards shall be granted under the Prior Plan; however, any Prior Plan Award
shall continue to be subject to the terms and conditions of the Prior Plan. Any
Shares that are subject to Awards of Options or Stock Appreciation Rights shall
be counted against this limit as one Share for every one Share issued. Any
Shares that are subject to Awards other than Options or Stock Appreciation
Rights (including, but not limited to, Shares delivered in satisfaction of
Dividend Equivalents) shall be counted against this limit as 2.3 Shares for
every one Share issued.
(b)    To the extent all or a portion of an Award or a Prior Plan Award is
forfeited, expires or lapses for any reason, or is settled for cash without
delivery of Shares to the Holder, any Shares subject to such Award, Prior Plan
Award or portion thereof, to the extent of such forfeiture, expiration, lapse or
cash settlement, shall again be or shall become, as applicable, available for
the future grant of an Award pursuant to the Plan; provided, however, that any
Shares that again become available for grant pursuant to this sentence shall be
added back as (i) one Share if such Shares were subject to Options or Stock
Appreciation Rights, and (ii) 2.3 Shares if such Shares were subject to Awards
other than Options or Stock Appreciation Rights. Notwithstanding anything herein
to the contrary, the following Shares may not again be made available for future
grant of an Awards pursuant to the Plan: (i) Shares withheld in connection with
the net exercise of an Option or Stock Appreciation Right, (ii) Shares tendered
or otherwise used to pay the exercise price of an Option, (iii) Shares tendered,
surrendered, returned or withheld to satisfy withholding taxes related to an
Award, and (iv) Shares repurchased on the open market with the proceeds of an
Option exercise. For purposes of clarity, if a stock-settled Stock Appreciation
Right is exercised, in whole or in part, the number of Shares counted against
the limit set forth in Section 3.1(a) shall be the gross number


9

--------------------------------------------------------------------------------




of Shares subject to the Stock Appreciation Right or, if less, the portion
thereof that was exercised, not the net number of Shares actually issued upon
exercise. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3.1(b),
no Shares may again be or, as applicable, may become eligible to be, optioned,
granted or awarded if such action would cause an Incentive Stock Option to fail
to qualify as an incentive stock option under Section 422 of the Code.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan. Additionally, in the event that a company acquired by the Company or
any Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Subsidiaries immediately prior to such
acquisition or combination.
3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
ARTICLE 4.
GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except as provided in Section
4.5 regarding the grant of Awards pursuant to the Non-Employee Director Equity
Compensation Policy, no Eligible Individual shall have any right to be granted
an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to amend, modify,
suspend, cancel or rescind an Award. Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to


10

--------------------------------------------------------------------------------




Section 16 of the Exchange Act, shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including Rule 16b‑3 of the Exchange Act and any amendments thereto) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, the Plan and Awards granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to such applicable exemptive
rule.
4.4    At-Will Employment; Voluntary Participation. Nothing in the Plan or in
any Program or Award Agreement hereunder shall confer upon any Holder any right
to continue in the employ of, or as a Director or Consultant for, the Company or
any Subsidiary, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
Cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Subsidiary. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.
4.5    Non-Employee Director Awards. The Administrator, in its sole discretion,
may provide that Awards granted to Non-Employee Directors shall be granted
pursuant to a written nondiscretionary formula established by the Administrator
(the “Non-Employee Director Equity Compensation Policy”), subject to the
limitations of the Plan. The Non-Employee Director Equity Compensation Policy
shall set forth the type of Award(s) to be granted to Non-Employee Directors,
the number of Shares to be subject to Non-Employee Director Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion.
4.6    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
ARTICLE 5.
GRANTING OF OPTIONS
5.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine, which shall
not be inconsistent with the Plan.
5.2    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee. No person who qualifies as a
Greater Than 10% Shareholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms


11

--------------------------------------------------------------------------------




to the applicable provisions of Section 422 of the Code. Any Incentive Stock
Option granted under the Plan may be modified by the Administrator, with the
written consent of the Holder, to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code. To the extent that the
aggregate Fair Market Value of Shares with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code) are exercisable for the first time by a Holder
during any calendar year under the Plan, and all other plans of the Company and
any parent or subsidiary corporation thereof (each as defined in Section 424(e)
and 424(f) of the Code, respectively), exceeds $100,000, the Options shall be
treated as Non-Qualified Stock Options to the extent required by Section 422 of
the Code. The rule set forth in the immediately preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted and the Fair Market Value of Shares shall
be determined as of the time the respective options were granted.
5.3    Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Shareholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).
5.4    Option Term. The term of each Option (the “Option Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Shareholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder or the first sentence of this Section 5.4, the Administrator
may extend the Option Term of any outstanding Option, and may extend the time
period during which vested Options may be exercised, in connection with any
Termination of Service of the Holder, and may amend, subject to Section 13.1,
any other term or condition of such Option relating to such a Termination of
Service.
5.5    Option Vesting.
(a)    The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any Performance Criteria, or any
other criteria selected by the Administrator, and, except as limited by the Plan
(including, without limitation, Section 11.6), at any time after the grant of an
Option, the Administrator, in its sole discretion and subject to whatever terms
and conditions it selects, may accelerate the period during which an Option
vests.


12

--------------------------------------------------------------------------------




(b)    No portion of an Option which is unexercisable at a Holder’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the applicable Program, the Award
Agreement evidencing the grant of an Option, or by action of the Administrator
following the grant of the Option. Unless otherwise determined by the
Administrator in the Award Agreement or by action of the Administrator following
the grant of the Option, the portion of an Option that is exercisable at a
Holder’s Termination of Service shall automatically expire thirty (30) days
following such Termination of Service, or, in the event of a Holder’s
Termination of Service for Cause, immediately upon such Termination of Service.
5.6    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the Shares subject to such Option may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
5.7    Substitution of Stock Appreciation Rights. The Administrator may provide
in the applicable Program or the Award Agreement evidencing the grant of an
Option that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining term as the substituted Option.
ARTICLE 6.
EXERCISE OF OPTIONS
6.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of Shares.
6.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the plan administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;


13

--------------------------------------------------------------------------------




(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 11.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and
(d)    Full payment of the exercise price and applicable withholding taxes to
the plan administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 11.1
and 11.2.
6.3    Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder, or (b)
one year after the transfer of such Shares to such Holder.
ARTICLE 7.
AWARD OF RESTRICTED STOCK
7.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.
7.2    Rights as Shareholders. Subject to Section 7.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a shareholder with respect to said Shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the Shares.
7.3    Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of share dividends, share splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each


14

--------------------------------------------------------------------------------




individual Award Agreement, be subject to such restrictions and vesting
requirements as the Administrator shall provide. Such restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and such restrictions may lapse separately or in combination at such times and
pursuant to such circumstances or based on such criteria as selected by the
Administrator, including, without limitation, criteria based on the Holder’s
duration of employment, directorship or consultancy with the Company, the
Performance Criteria, Company performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, subject to the terms of the Plan (including, without
limitation, Section 11.6), the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
applicable Program or Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.
7.4    Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Program or Award Agreement. Notwithstanding
the foregoing, the Administrator, in its sole discretion (subject to the terms
of the Plan (including, without limitation, Section 11.6)), may provide that
upon certain events, including (to the extent provided in Section 13 herein) a
Change in Control, the Holder’s death or disability or any other specified
Termination of Service or any other event, the Holder’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase.
7.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its sole discretion, may
(a) retain physical possession of any certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the certificates evidencing shares of Restricted Stock be held in
custody by a designated escrow agent (which may but need not be the Company)
until the restrictions thereon shall have lapsed, and that the Holder deliver a
stock power, endorsed in blank, relating to such Restricted Stock.
7.6    Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.


15

--------------------------------------------------------------------------------




ARTICLE 8.
AWARD OF RESTRICTED STOCK UNITS
8.1    Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
8.2    Purchase Price. The Administrator shall specify the purchase price, if
any, to be paid by the Holder to the Company with respect to any Restricted
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by Applicable
Law.
8.3    Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify (subject to the terms of the Plan (including,
without limitation, Section 11.6)) the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Subsidiary, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.
8.4    Maturity and Payment. At the time of grant, the Administrator shall
specify the maturity date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator
or set forth in any applicable Award Agreement, and subject to compliance with
Section 409A of the Code, in no event shall the maturity date relating to each
Restricted Stock Unit occur following the later of (a) the 15th day of the third
month following the end of the calendar year in which the applicable portion of
the Restricted Stock Unit vests; or (b) the 15th day of the third month
following the end of the Company’s fiscal year in which the applicable portion
of the Restricted Stock Unit vests. On the maturity date, the Company shall,
subject to Section 11.4(e), transfer to the Holder one unrestricted, fully
transferable Share for each Restricted Stock Unit scheduled to be paid out on
such date and not previously forfeited, or in the sole discretion of the
Administrator, an amount in cash equal to the Fair Market Value of such Shares
on the maturity date or a combination of cash and Common Stock as determined by
the Administrator.
8.5    No Rights as a Shareholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the applicable Award Agreement.
8.6    Dividend Equivalents. Subject to Section 9.2, the Administrator, in its
sole discretion, may provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment


16

--------------------------------------------------------------------------------




dates during the period between the date an Award of Restricted Stock Units is
granted to a Holder and the maturity date of such Award.
ARTICLE 9.
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS
9.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Eligible Individual. The value of
Performance Awards, including Performance Stock Units, may be linked to one or
more of the Performance Criteria or other specific criteria determined by the
Administrator on a specified date or dates or over any period or periods and in
such amounts as may be determined by the Administrator (subject to the terms of
the Plan (including, without limitation, Section 11.6)). Performance Awards,
including Performance Stock Unit awards may be paid in cash, Shares, or a
combination of cash and Shares, as determined by the Administrator.
(b)    Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
9.2    Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates with respect to dividends with record dates that occur
during the period between the date an Award is granted to a Holder and the date
such Award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
restrictions and limitations as may be determined by the Administrator (subject
to the terms of the Plan (including, without limitation, Section 11.6)).
9.3    Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator (subject to the terms
of the Plan (including, without limitation, Section 11.6)). Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied. Unless otherwise provided by the Administrator, a Holder of
a Stock Payment shall have no rights as a Company shareholder with respect to
such Stock Payment until such time as the Stock Payment has vested and the
Shares underlying the Award have been issued to the Holder. Stock Payments may,
but are not required to, be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.


17

--------------------------------------------------------------------------------




9.4    Term. The term of a Performance Award, Dividend Equivalent award, and/or
Stock Payment award shall be established by the Administrator in its sole
discretion.
9.5    Purchase Price. The Administrator may establish the purchase price of a
Performance Award or Shares distributed as a Stock Payment award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.
9.6    Termination of Service. A Performance Award, Dividend Equivalent award,
and/or Stock Payment award is distributable only while the Holder is an
Employee, Non-Employee Director or Consultant, as applicable. The Administrator,
however, in its sole discretion (subject to the terms of the Plan (including,
without limitation, Section 11.6)), may provide that the Performance Award,
Dividend Equivalent award, and/or Stock Payment award may be distributed
subsequent to the Holder’s Termination of Service subject to terms and
conditions determined by the Administrator.
ARTICLE 10.
AWARD OF STOCK APPRECIATION RIGHTS
10.1    Grant of Stock Appreciation Rights.
(a)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.
(b)    A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.
(c)    Notwithstanding the foregoing provisions of Section 10.1(b) to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the exercise price per share of the Shares subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the Shares subject to the
Substitute Award, over (ii) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity


18

--------------------------------------------------------------------------------




that were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.
10.2    Stock Appreciation Right Vesting.
(a)    The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Holder shall be set by the Administrator
and the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Subsidiary, any
Performance Criteria, or any other criteria selected by the Administrator.
Except as limited by the Plan (including, without limitation, Section 11.6), at
any time after grant of a Stock Appreciation Right, the Administrator, in its
sole discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which a Stock Appreciation Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in the applicable Program, the
Award Agreement evidencing the grant of a Stock Appreciation Right, or by action
of the Administrator following the grant of the Stock Appreciation Right. Unless
otherwise determined by the Administrator in the Award Agreement or by action of
the Administrator following the grant of the Stock Appreciation Right, the
portion of a Stock Appreciation Right that is unexercisable at a Holder’s
Termination of Service shall automatically expire thirty (30) days following
such Termination of Service, or, in the event of a Holder’s Termination of
Service for Cause, immediately upon such Termination of Service.
10.3    Manner of Exercise. All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the plan administrator of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 10.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right, as determined in the sole discretion of the Administrator;
and


19

--------------------------------------------------------------------------------




(d)    Full payment of the exercise price (if any) and applicable withholding
taxes to the plan administrator of the Company for the Shares with respect to
which the Stock Appreciation Right, or portion thereof, is exercised, in a
manner permitted by Sections 11.1 and 11.2.
10.4    Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of Section
409A of the Code and regulations and rulings thereunder or the first sentence of
this Section 10.4, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which vested Stock Appreciation Rights may be exercised, in connection
with any Termination of Service of the Holder, and may amend, subject to Section
13.1, any other term or condition of such Stock Appreciation Right relating to
such a Termination of Service.
10.5    Payment. Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 10 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.
ARTICLE 11.
ADDITIONAL TERMS OF AWARDS
11.1    Payment. The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator in its sole discretion. The Administrator shall
also determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.


20

--------------------------------------------------------------------------------




11.2    Tax Withholding. The Company or any Subsidiary may require a Holder to
remit to the Company an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Holder’s FICA, employment tax or other social
security contribution obligation) required by law to be withheld with respect to
any taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may allow a Holder to elect to have the Company withhold Shares
otherwise issuable under an Award (or allow the surrender of Shares). The number
of Shares which may be so withheld or surrendered shall be limited to the number
of Shares which have a fair market value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income (or, if the Administrator determines that it would be consistent with
Applicable Law and would not result in adverse accounting consequences, such
greater amount as the Administrator may designate, up to the maximum statutory
withholding rate). The Administrator shall determine the fair market value of
the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of Shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation. With respect to any withholding taxes arising in connection with an
Award, in the event Holder fails to provide timely payment of all such taxes,
the Company shall have the right and option, but not the obligation, to (i)
cancel an exercise, in the case of an Option or Stock Appreciation Right, (ii)
deduct such amounts from other compensation payable to the Holder or (iii) treat
such failure as an election by Holder to pay such taxes in accordance with any
payment method, or combination of payment methods, permitted by the applicable
Award Agreement, as determined by the Administrator.
11.3    Transferability of Awards.
(a)    Except as otherwise provided in Sections 11.3(b) and 11.3(c):
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 11.3(a)(i); and
(iii)    During the lifetime of the Holder, only the Holder may exercise an
Award (or any portion thereof) granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO or as expressly set forth herein. After
the death or disability of the Holder, any exercisable portion of an Award may,
prior to the time when such portion becomes unexercisable


21

--------------------------------------------------------------------------------




under the Plan or the applicable Program or Award Agreement, be exercised by the
Holder’s personal representative or by any person empowered to do so under the
Holder’s will or under the then-applicable laws.
(b)    Notwithstanding Section 11.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee without the consent of the Administrator shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution or pursuant to a DRO; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); (iii) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law and (C) evidence the transfer;
and (iv) an Award may not be transferred for consideration.
(c)    Notwithstanding Section 11.3(a), a Holder may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Holder is married or a domestic partner
in a domestic partnership qualified under Applicable Law and resides in a
community property state, a designation of a person other than the Holder’s
spouse or domestic partner, as applicable, as the Holder’s beneficiary with
respect to more than 50% of the Holder’s interest in the Award shall not be
effective without the prior written or electronic consent of the Holder’s spouse
or domestic partner. If no beneficiary has been designated or survives the
Holder, payment shall be made to the person entitled thereto pursuant to the
Holder’s will or the laws of descent and distribution. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Holder at any time;
provided that the change or revocation is filed with the Administrator prior to
the Holder’s death.
11.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.


22

--------------------------------------------------------------------------------




(b)    All share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.
(c)    The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or plan administrator).
11.5    Forfeiture and Claw-Back Provisions. All Awards (including any proceeds,
gains or other economic benefit actually or constructively received by the
Holder upon any receipt or exercise of any Award or upon the receipt or resale
of any Shares underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company after the Effective Date or as may
be required by Applicable Law. In addition, pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement for
additional claw-back or forfeiture provisions to apply to an Award.
11.6    Minimum Vesting. Notwithstanding anything in the Plan to the contrary,
Awards granted after the Company’s 2018 Annual General Meeting of Members shall
be subject to a vesting period or Performance Period of not less than one (1)
year; provided, however, that the following shall not be subject to the one (1)
year minimum vesting period or Performance Period: (a) Awards that vest in
connection with a Termination of Service due to death or disability, or upon or
after the occurrence of a Change in Control (subject to Section 13); (b)
Substitute Awards that have a vesting period of less than one (1) year before
being assumed or substituted; and (c) Awards for no more than an aggregate of
five percent (5%) of the total number of Shares remaining available for issuance
under the Plan pursuant to Section 3.1(a) immediately following shareholder
approval of the Amendment and Restatement at the Company’s 2018 Annual General
Meeting of Members. For the avoidance of doubt, Awards described in (a) and (b)
that vest before the one (1) year minimum vesting or Performance Period has
lapsed shall not count against the five percent (5%) exception described above.
11.7    No Repricing. Except for adjustments to Options or Stock Appreciation
Rights contemplated by Section 13.2, the Company may not, without obtaining
shareholder approval: (a) amend the terms of outstanding Options or Stock
Appreciation Rights to reduce the exercise price


23

--------------------------------------------------------------------------------




of such outstanding Options or Stock Appreciation Rights; (b) cancel outstanding
Options or Stock Appreciation Rights in exchange for or substitution of Options
or Stock Appreciation Rights with an exercise price that is less than the
exercise price of the original Options or Stock Appreciation Rights; (c) cancel
outstanding Options or Stock Appreciation Rights with an exercise price above
the current Fair Market Value of a Share in exchange for cash or other
securities; or (d) take any other action with respect to Options or Stock
Appreciation Rights that would be treated as a repricing under the securities
exchange or automated quotation system on which the Shares are principally
traded.
11.8    Restrictions on Dividends and Dividend Equivalents. Notwithstanding
anything in the Plan to the contrary, (a) any dividends and other distributions,
including extraordinary distributions, with respect to Restricted Stock shall be
subject to the same vesting and/or performance conditions as the Restricted
Stock to which they relate and shall vest (or be paid) only if and when the
Restricted Stock vests, and (b) Dividend Equivalents (i) may not be granted or
paid with respect to Options or Stock Appreciation Rights and (ii) shall be
subject to the same vesting and/or performance conditions as the Award to which
they relate and shall be paid at the same time the cash is paid or Shares are
issued at or after vesting of the Award.
ARTICLE 12.
ADMINISTRATION
12.1    Administrator. The Compensation Committee of the Board (or another
committee or a subcommittee of the Board or the Compensation Committee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein). To the extent necessary to
comply with Rule 16b-3 of the Exchange Act, the Compensation Committee of the
Board (or another committee or subcommittee of the Board or the Compensation
Committee of the Board assuming the functions of the Committee under the Plan)
shall take all action with respect to such Awards, and the individuals taking
such action shall consist solely of two or more Non-Employee Directors appointed
by and holding office at the pleasure of the Board, each of whom is intended to
qualify as a “non-employee director” as defined by Rule 16b-3 of the Exchange
Act or any successor rule. Additionally, to the extent required by Applicable
Law, each of the individuals constituting the Compensation Committee of the
Board (or another committee or subcommittee of the Board or the Compensation
Committee of the Board assuming the functions of the Committee under the Plan)
shall be an “independent director” under the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 12.1 or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board. Notwithstanding the foregoing, the Board or Committee may delegate
its authority hereunder to the extent permitted by Section 12.6.


24

--------------------------------------------------------------------------------




12.2    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the written consent of the Holder is
obtained or such amendment is otherwise permitted under Section 11.5 or Section
13.10. Any such grant or award under the Plan need not be the same with respect
to each Holder. Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code. In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan, except
with respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded, are required to be
determined in the sole discretion of the Committee.
12.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any Employee, the
Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.
12.4    Authority of Administrator. Subject to the Company’s bye-laws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Criteria, any restrictions or limitations on the Award,
any schedule or other criteria for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;


25

--------------------------------------------------------------------------------




(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan; and
(k)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 13.2.
12.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all parties.
12.6    Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 12; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act or (b) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under Applicable Law. Any delegation hereunder shall be subject
to the restrictions and limits that the Board or Committee specifies at the time
of such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 12.6 shall serve in such capacity at the pleasure of the
Board and the Committee (to the extent the Committee delegated its authority to
the delegatee).
ARTICLE 13.
MISCELLANEOUS PROVISIONS
13.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended


26

--------------------------------------------------------------------------------




or terminated at any time or from time to time by the Board or the Committee.
However, without approval of the Company’s shareholders given within twelve (12)
months before or after the action by the Administrator, no action of the
Administrator may, except as provided in Section 13.2, increase the limits
imposed in Section 3.1 on the maximum number of Shares which may be issued under
the Plan, or otherwise amend or modify the Plan in a manner requiring
shareholder approval under Applicable Law. Except as provided in Section 11.5
and Section 13.10, no amendment, suspension or termination of the Plan shall,
without the written consent of the Holder, materially impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and
notwithstanding anything herein to the contrary, in no event may any Award be
granted under the Plan after February 21, 2028, which is the tenth (10th)
anniversary of the date the Amendment and Restatement was approved by the Board
(the “Expiration Date”). Any Awards that are outstanding on the Expiration Date
shall remain in force according to the terms of the Plan and the applicable
Award Agreement.
13.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(b) and 13.2(c), the
Administrator shall equitably adjust each outstanding Award, which adjustments
may include adjustments to the number and type of securities subject to each
outstanding Award and/or the exercise price or grant price thereof, if
applicable, the grant of new Awards, and/or the making of a cash payment. The
Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Sections 3.1 on the maximum number and kind of Shares which
may be issued under the Plan). The adjustments provided under this Section
13.2(a) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.
(b)    In the event of any transaction or event described in Section 13.2(c) or
any unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date


27

--------------------------------------------------------------------------------




of the occurrence of the transaction or event described in this Section 13.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator, in
its sole discretion, having an aggregate value not exceeding the amount that
could have been attained upon the exercise of such Award or realization of the
Holder’s rights had such Award been currently exercisable or payable or fully
vested;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of Shares (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In the event of any share dividend, share split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to shareholders, or any other change affecting the
Shares or the share price of Common Stock other than an Equity Restructuring,
the Administrator may make equitable adjustments, if any, to reflect such change
with respect to: (i) the aggregate number and kind of Shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 on the maximum number and kind of Shares which may be issued under
the Plan); (ii) the number and kind of Shares (or other securities or property)
subject to outstanding Awards; (iii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and (iv) the grant or exercise price per share
for any outstanding Awards under the Plan.
(d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, unless the Administrator elects to (i) terminate an Award in
exchange for cash, rights or property, or (ii) cause an Award to become fully
exercisable and no longer subject to any forfeiture restrictions prior to the
consummation of a Change in Control, pursuant to Section 13.2, (A) such Award
(other than any portion subject to performance-based vesting) shall continue in
effect or be assumed or an equivalent Award substituted by the successor
corporation or a parent or subsidiary of the successor corporation and (B) the
portion of such Award subject to performance-based vesting shall be subject to
the terms and conditions of the applicable Award Agreement and, in the absence
of applicable terms and conditions, the Administrator’s discretion.


28

--------------------------------------------------------------------------------




(e)    In the event that the successor corporation in a Change in Control
refuses to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator shall cause any or all of such
Award (or portion thereof) to (i) terminate in exchange for cash, rights or
other property pursuant to Section 13.2(b)(i) or (ii) become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Award to lapse. If any such Award is
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Holder that such Award shall be
fully exercisable for a period of fifteen (15) days from the date of such
notice, contingent upon the occurrence of the Change in Control, and such Award
shall terminate upon the expiration of such period.
(f)    The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(g)    No adjustment or action described in this Section 13.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b-3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions.
(h)    The existence of the Plan, the Program, the Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of shares or of options, warrants or rights to purchase shares or of
bonds, debentures, preferred or prior preference shares whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
(i)    No action shall be taken under this Section 13.2 which shall cause an
Award to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.
(j)    In the event of any pending share dividend, share split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other
extraordinary transaction or change affecting the Shares or the share price of
Common Stock including any Equity Restructuring, for reasons of administrative
convenience, the Company, in its sole discretion, may refuse to permit the
exercise of any Award during a period of up to sixty (60) days prior to the
consummation of any such transaction.
13.3    Approval of Plan by Shareholders; Effective Date of Amendment and
Restatement. The Plan was initially approved by the Company’s shareholders
within twelve (12) months after


29

--------------------------------------------------------------------------------




the date of the Board’s initial adoption of the Plan. The Amendment and
Restatement shall be submitted for the approval of the Company’s shareholders at
the Company’s 2018 Annual General Meeting of Members and, if approved by the
Company’s shareholders, shall become effective as of the date of 2018 Annual
General Meeting of Members.
13.4    No Shareholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Holder becomes the record owner of such Shares.
13.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
13.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Non-Employee Directors or Consultants
of the Company or any Subsidiary, or (b) to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including without limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.
13.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.
13.8    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
13.9    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.


30

--------------------------------------------------------------------------------




13.10    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.
13.11    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.
13.12    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Subsidiary.
13.13    Indemnification. To the extent allowable pursuant to Applicable Law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s bye-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
13.14    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.


31

--------------------------------------------------------------------------------




13.15    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.






32